No.    91-165

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1991



STATE OF MONTANA,
            Plaintiff and Respondent,
     -vs-
WESTLEY F. DEITCHLER,
            Defendant and Appellant.



APPEAL FROM:    District Court of the Sixteenth Judicial District,
                In and for the County of Rosebud,
                The Honorable Joe L. Hegel, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                Westley F. D itch1 r, Pr       Se, De r Lodg    Montana
            For Respondent:
                Hon. Marc Racicot, Attorney General; George Schunk,
                Assistant Atty. General, Helena, Montana
                John S. Forsythe, County Attorney, Forsyth, Montana


                              Submitted on Briefs:       October 10, 1991
                                              Decided:   November 5, 1991
Filed:
Justice Karla M. Gray delivered the Opinion of the Court.

     Westley Floyd Deitchler appeals the judgment of the District
Court for the Sixteenth Judicial District, Rosebud County, which
found him guilty of twelve misdemeanor offenses including driving
without a valid driver's    license, operating a vehicle with expired
registration, and failure to carry proof of liability insurance.
We affirm.
     The appellant challenges the constitutionality of state
statutes requiring citizens to have a valid driver's license,              §   61-

5-102, MCA; current car registration, 5 61-3-301, MCA; and proof of

liability insurance, 5 61-6-301, MCA. The State responds that this
Court has addressed and settled these issues.          We agree.
     The appellant himself previously challenged the State's
authority    to   require   drivers'       licenses.      We    rejected       the
constitutional arguments on that issue in State v.                  Deitchler
(1982), 201 Mont. 70, 651 P.2d 1020.             Subsequently, we quoted
Deitchler    with    approval    in        a   decision        upholding       the
constitutionality of State statutes requiring drivers to carry
drivers' licenses, motor vehicle registration and proofs of vehicle
insurance.   City of Billings v. Skurdal (1986), 224 Mont. 84, 730
P.2d 371.    When the appellant Skurdal brought a second appeal to
this Court, we again upheld the constitutionality of drivers'
license requirements. State v. Skurdal (1988), 235 Mont. 291, 767
P.2d 304.
     These issues are now well settled in Montana.                We will not
address them again in this case.           In addition, we do not address
                                       2
the appellant's arguments regarding the federal monetary system.
Those arguments have no relevance to the misdemeanor convictions
from which Deitchler appeals.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.
     Af finned.




We concur:




                                 3
                                   November 5, 1991

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


Westley F. Deitchler
700 Conley Lake Rd.
Deer Lodge, MT 59722


Hon. Marc Racicot, Attorney General


Helena, MT 59620

John S. Forsythe
County Attorney
P.O. Box 69
Forsyth, MT 59321

                                                E D SMITH



                                                sT
                                                CLERK O F THE SUPREME COURT


                                                BY.
                                                 Deputy